In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-277 CR

____________________


CHARLES ELROD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 159th District Court
Angelina County, Texas

Trial Cause No. CR-23361




MEMORANDUM OPINION 
	A jury found Charles Elrod guilty of burglary of a habitation and acquitted on a
charge of aggravated assault alleged in a two-count indictment.  Tex. Pen. Code Ann. §
30.02 (a)(3),(c)(2) (Vernon 2003). After Elrod pled true to habitual offender enhancement
allegations, the jury assessed punishment at twenty-five years of imprisonment in the
Correctional Institutions Division of the Texas Department of Criminal Justice.  

	Elrod's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On February 16, 2006, we granted an extension of time for Elrod to file a pro se brief.
 We received no response from the appellant. 
	We reviewed the appellate record, and agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  The judgment is affirmed. (1) 
	AFFIRMED.

								____________________________
									CHARLES KREGER
										Justice


Submitted on May 22, 2006
Opinion Delivered May 31, 2006
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in the case by filing a petition for discretionary
review.  See Tex. R. App. P.  68.